Gardner, P. J.
This court in a judgment entered in this case (92 Ga. App. 472, 88 S. E. 2d 802) affirmed the judgment of the Civil Court of Fulton County. The Supreme Court on certiorari reversed the judgment of this court (212 Ga. 78, 90 S. E. 2d 404). Therefore, the judgment of affirmance originally rendered by this court is vacated and the judgment of the trial court is reversed in accordance with the decision of the Supreme Court in this case.
Since the rendition of the judgment by the Supreme Court on certiorari reversing the judgment of the Court of Appeals, counsel for the defendant in error filed a motion with this court to adhere to the original judgment so as to conform to the ruling of the Supreme Court of Georgia on writ of certiorari. We have considered this motion and in view of the decision of the Supreme Court it is without merit.

Judgment reversed.


Townsend and Carlisle, JJ., concur.